Citation Nr: 0002494	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO 
that denied service connection for PTSD.


FINDING OF FACT

The veteran does not have a clear diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active military service in the Navy from 
March 1964 to February 1968.  His service personnel records 
indicate he served aboard the USS Ashtabula from May 1964 to 
July 1967 and aboard the USS Ajax from July 1967 to January 
1968.  (He was awarded a campaign medal for Vietnam service 
while serving aboard the Ashtabula.)  His service medical 
records are negative for a psychiatric disorder, and his 
February 1968 separation examination shows that he had a 
normal psychiatric system.

Outpatient treatment records from Bucksport Regional Health 
Center from 1989 to 1996 note medical treatment for 
conditions such as obesity, hypertension, and adult onset 
diabetes mellitus.  The records note occasional problems with 
stress related to his employment.  In April 1995 there was an 
assessment of questionable hypoglycemia or a reaction to 
medications causing moodiness, and in May 1996 it was noted 
that he had significant depression.

In May 1996 the veteran went to a VA Vet Center with a 
previous client from the center.  It was noted that he 
planned to file a claim.  He described traumas that included 
witnessing 3 sailors killed on his ship when they passed out 
from fumes in an explosion and fell 70 feet to their death.  
He reported that the memory of these deaths continued to 
haunt him.  He also mentioned that he worked with freezers 
and was involved in the transfer of body bags as freezer 
containers were repaired.  He also said he was involved in 
the Maddox-Turner Joy incident in the Gulf of Tonkin.  He 
reported various symptoms, such as distressing recollections, 
flashbacks, and nightmares.  A Vet Center team leader noted 
an assessment of "rule out" PTSD, anxiety, depression, and 
alcohol dependence.

In the veteran's October 1997 substantive appeal to the 
Board, he stated that he has PTSD due to an incident aboard 
the Ashtabula when 3 shipmates were killed.  He indicated 
that the three shipmates were overcome by high-octane fuel 
while cleaning an aviation tank.

With a November 1997 letter, the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) sent copies of 
histories of the USS Ashtabula.  These records show, in part, 
that one sailor died and another was injured in October 1964 
when they fell after inhaling gas fumes.  

On a February 1999 VA psychiatric examination, the veteran 
reported that 2 sailors were killed when they fell after 
inhaling gas fumes while he was serving aboard the Ashtabula.  
Following a review of military, medical, and social history, 
and after a mental status examination, the examiner diagnosed 
a panic disorder and said that he felt that the veteran did 
not meet the criteria for a diagnosis of PTSD.


II  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Gaines v. West, 11 Vet.App. 353 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).]

Service medical records from the veteran's 1964-1968 active 
duty show no psychiatric disorder.  After service, beginning 
in 1989 and continuing to the present, the veteran received 
outpatient treatment for physical ailments and there were 
occasional references to stress related to the veteran's 
employment.  Depression was noted in 1996.  Prior to 1996, no 
reference was made to military service or PTSD.  The first 
evidence of record, that the veteran might have PTSD, is from 
a Vet Center where there was a assessment of "rule out" PTSD 
as well as other psychiatric disorders.  This assessment was 
made by a "team leader," and it is unclear whether such 
person has medical credentials.  In any event, there was no 
clear diagnosis of PTSD at that time.  A clear diagnosis of 
PTSD means one that is unequivocal.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

On the other hand, the 1999 VA psychiatric examination, 
conducted for the purpose of determining whether the veteran 
has PTSD, found no PTSD.  The conclusion of no PTSD on this 
examination is supported by clinical findings and a review of 
all the evidence; it is considered far more probative than 
the isolated notation of "rule out" PTSD.

The veteran's own assertion that he has PTSD is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the weight of the evidence demonstrates 
that the veteran has no satisfactory diagnosis of PTSD, which 
is one mandatory requirement for service connection.  38 
C.F.R. § 3.304(f).

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

